Citation Nr: 1114169	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  04-21 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disability. 

2.  Entitlement to service connection for an acquired psychiatric disability to include as secondary to a service-connected left shoulder disability.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1985 to February 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In November 2003, May 2007, May 2008, and July 2010, the Board remanded the case for further action by the originating agency.  The case has been returned to the Board for further appellate action.

The Board notes that there has been some confusion regarding the Veteran's representation.  The record includes a VA Form 21-22 Appointment of Veterans Service Organization As Claimant's Representative in favor of the Disabled American Veterans (DAV) signed by the Veteran and dated January 5, 2001.  However, there is a more recent VA Form 21-22 in favor of the Puerto Rico Public Advocate for Veterans Affairs signed by the Veteran and dated May 10, 2005.  

In March 2010, a letter was mailed to the Veteran requesting clarification as to his representation.  In the belief that there had been no reply to this letter, the Board remanded the Veteran's claim to the RO in July 2010.  The purpose of the remand was to provide a copy of the most recent supplemental statement of the case to the Puerto Rico Public Advocate for Veterans Affairs and to provide them an opportunity to submit additional argument.  This was accomplished, and the appeal has been returned to the Board for further adjudication. 

Subsequently, the Board has learned that a reply was received from the Veteran's previous representative, the DAV, to the March 2010 clarification letter.  This reply was received in March 2010 but was apparently misfiled and only recently associated with the claims folder.  The reply states that the Veteran wishes to continue with the DAV as his representative.  A photocopy of the January 2001 VA Form 21-22 was enclosed.  

As it now stands, the Board finds that the Puerto Rico Public Advocate for Veterans Affairs remains the Veteran's representative in this appeal.  The March 2010 reply to the clarification letter is from the DAV, and not the Veteran.  It included only a photocopy of the old January 2001 VA Form 21-22, and not a new appointment.  The most recent VA Form 21-22 remains the one dated May 10, 2005 in favor of the Puerto Rico Public Advocate for Veterans Affairs.  As there is nothing directly from the Veteran to withdraw this appointment, the Puerto Rico Public Advocate for Veterans Affairs will be listed as the Veteran's representative on the basis of the May 2005 VA Form 21-22.  38 C.F.R. § 14.631 (2010).  However, it should be noted that argument from the previous representative is of record and was considered prior to reaching a decision in this appeal.


FINDINGS OF FACT

1.  Entitlement to service connection for a neuropsychiatric disability was denied in an October 1987 rating decision; the Veteran did not submit a notice of disagreement with this issue. 

2.  Evidence considered by the October 1987 rating decision included the Veteran's service treatment records and a September 1987 VA examination; the claim was denied on the basis that there was no evidence of a current disability. 

3.  Evidence received since October 1987 includes current diagnoses of depression.  

4.  The weight of the competent evidence shows that the Veteran's currently diagnosed depressive disability is not related to his service-connected left shoulder disability or to active service.  






CONCLUSIONS OF LAW

1.  The October 1987 rating decision that denied entitlement to service connection for an acquired psychiatric disability was final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2010). 

2.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for an acquired psychiatric disability.  38 C.F.R. § 3.156(a) (2010). 

3.  An acquired psychiatric disability was not incurred secondary to a service-connected left shoulder disability.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2010).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The record reflects that the Veteran was mailed letters in April 2001, May 2007, and May 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The May 2007 and May 2008 letters provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

Furthermore, the Board notes that the Veteran has never been provided VCAA notice in regards to request to reopen previously denied claims on the basis of new and material evidence.  Again, this amounts to harmless error without prejudice to the Veteran, as the Board will find that new and material evidence has been submitted and will then proceed to consider the Veteran's claim on the same de novo basis used by the RO.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board further concludes that the duty to assist has also been satisfied. The Veteran's service treatment records have been obtained.  Private and VA treatment records have been obtained.  He was afforded an appropriate VA examination in October 2007, and the examiner provided opinions that addressed both direct and secondary service connection.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

New and Material Evidence

The record shows that entitlement to service connection for a neuropsychiatric disability was denied in an October 1987 rating decision.  Although the Veteran submitted a notice of disagreement with another issue addressed by that decision, he did not submit a notice of disagreement regarding his neuropsychiatric claim.  Therefore, the October 1987 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

A Veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence considered by the October 1987 rating decision included the Veteran's service treatment records and a September 1987 VA examination.  The September 1987 VA examination found no mental disorder.  Subsequently, the claim was denied on the basis that there was no evidence of a current disability.  

The evidence received since October 1987 includes multiple diagnoses of depression or a depressed mood.  This information was not available to the October 1987 decision makers.  It also addresses the basis for the previous denial, in that it shows that the Veteran now has a current diagnosis of a mental disorder.  The evidence is both new and material, and the Veteran's claim is reopened.  

The Board will now proceed to consider the Veteran's claim for service connection for a psychiatric disability on a de novo basis.  As the RO has already developed and considered the Veteran's claim on this basis, there is no possibility of prejudice to the Veteran if the Board does the same.  

Service Connection

The Veteran contends that he has developed an acquired psychiatric disability as a result of his service-connected left shoulder disorder.

Concerning secondary service connection claims, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim for service connection on a secondary basis and what the evidence in the claims file shows, or fails to show, with respect to the claim for service connection on a secondary basis.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A VA treatment note from May 1987 reflects that the Veteran suffered an acute psychotic reaction.  Another note from May 1987 reflects that the Veteran felt anxious.

In September 1987, the Veteran was afforded a VA psychiatric examination.  The examiner noted that the Veteran was dramatic, defiant, and very demanding.  The examiner further observed that there was no evidence of a thought disorder, and the Veteran did not seem to be overtly delusional.  He was not suicidal or homicidal.  No perceptual disorders were described.  The examiner found that the Veteran's affect corresponded to the emotional content.  The Veteran's mood was very hyperactive and seemingly angry, and his judgment and insight were poor.  The examiner gave an Axis I diagnosis of "No mental disorder."

In an October 1987 RO rating decision, service connection was granted for a left shoulder disability.

A VA psychologist opined in May 1997 that the Veteran had no mental diagnosis.  An additional VA psychology note from June 1997 reflects that the Veteran had no mental diagnosis.

In October 2000, a VA examiner noted the Veteran's multiple physical complaints due to disc bulging, severe arthritis, and fibromyalgia.  She gave a mental diagnosis of depression, not otherwise specified.  Another VA treatment record from November 2000 contains a diagnosis of mood disorder, not otherwise specified.

A private examiner wrote in February 2001 that the Veteran had a depressed mood exacerbated by his severe physical condition.  The examiner noted the Veteran's severe arthritis, fibromyalgia, degenerative changes throughout the spine, shoulders, knees, feet, and sternoclavicular joints.  A diagnosis of depression, not otherwise specified, was given.

The Veteran complained of anxiety to a VA examiner in February 2001.  The examiner noted the Veteran's severe arthritis, fibromyalgia, and discogenic disease.  The examiner said that the Veteran's low self esteem, hopelessness, and worthlessness were due to his physical limitations.

Another VA treatment note from August 2002 reflects that the Veteran had possible major depression or bipolar disorder.

The July 2003 report of a psychiatric examination by a private examiner shows that the Veteran was polite, not spontaneous, cooperative, and dramatic.  It was further noted that the Veteran's answers to questions were relevant and coherent, guarded, evasive, and with good abstraction.  Delusions of grandeur, persecutions, and influence were not present.  His memory and general knowledge were deemed good.  The diagnosis given was anxiety disorder, not otherwise specified.

An undated letter from R.T.T., M.D., reflects that the Veteran had constant widespread body pain, fatigue, and tiredness.  It was noted that the Veteran had tender points bilaterally, and with time, he had developed a depressive mood.  Dr. T. stated that the Veteran's clinical diagnosis was fibromyalgia.  A November 2003 note from Dr. T. reflects that the Veteran had fibromyalgia and depression.

On VA examination in October 2007, the Veteran presented with a lack of concentration, nervousness, and lack of energy.  It was noted that he wore disheveled clothes, was restless, but spoke spontaneously.  His affect was constricted.  He was orientated to person, time, and place.  His thought process and content was deemed unremarkable, and he displayed no delusions.  His memory was noted to be normal.  The examiner gave a diagnosis of depressive disorder, not otherwise specified.  After reviewing the service records, private medical records, and VA treatment records, the examiner opined that the diagnosed mental disorder was not caused by or a result of the service-connected left shoulder disability.  The examiner said that after a careful review of the claims file, it was found that the Veteran did not have evidence of psychiatric treatment prior to service, during service, or until many years after discharge from service.  He had a diagnosis of fibromyalgia since 1994, which was a non-service-connected condition.  She further indicated that fibromyalgia has a depressive component for which the Veteran had been receiving psychiatric care, and the condition of fibromyalgia was not related at all to the Veteran's service-connected condition.  She concluded that the Veteran's depressive disorder was secondary to the non-service-connected fibromyalgia.  She added that the Veteran's depressive disorder was not aggravated by the service-connected left shoulder disability for the same reasons.

The Board finds that entitlement to service connection for an acquired psychiatric disorder is not established.  Initially, the Board notes that the Veteran does not contend that his current disability began during service.  Furthermore, there is no medical opinion that relates this disability to service, and the October 2007 examiner opined it was not shown in service or until many years after discharge from service.  The Board concludes that service connection on a direct basis is not warranted. 

However, the Veteran's contentions are not based on direct service connection but on secondary service connection.  The Veteran's current mental diagnosis is depression.  The October 2007 VA examiner determined that the Veteran's current mental disability is secondary to fibromyalgia, which is a disease that is not service connected.  The examiner specified that the Veteran's current mental disability is not secondary to or aggravated by the service-connected left shoulder disorder.  This opinion was rendered after a review of the claims folder, an interview with the Veteran, and an examination.  The Board finds that it of greater probative value than the February 2001 private opinion that attributed the Veteran's depression to a long list of disabilities to include "shoulders" without providing any further elaboration.  Similarly, it is of greater probative value than the February 2001 VA examiner who attributed the Veteran's psychiatric symptoms to his physical limitations.  The lists of disabilities provided by this examiner did not include the left shoulder.  The Board also finds it significant that both of these examiners included fibromyalgia as a cause of the Veteran's depression.  When considered together with the October 2007 VA examiner who noted that fibromyalgia has a depressive component, the preponderance of the evidence indicates that the Veteran's current psychiatric diagnosis of depression is due to non service connected fibromyalgia.  Finally, the Board notes that the October 2007 VA examiner's opinion that the depression was not related to the left shoulder disability "at all" precludes the possibility that the depression was aggravated by this disability.  Therefore, the preponderance of the evidence is against the Veterans' claim.  

In is acknowledged that a lay person may speak as to nexus in some limited circumstances in which such nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Here, however, the question of causation involves a less immediately-observable relationship that is beyond the scope of the Veteran's competence to expound on.  Indeed, the record here reveals other factors that have been attributed as the cause of depression, to include fibromyalgia.  Thus there is no obviously identifiable cause- and-effect between current symptoms and the service-connected left shoulder disability.

In sum, there is no basis for a grant of service connection for an acquired psychiatric disability secondary to the service-connected left shoulder disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence has been submitted to reopen the Veteran's claim for service connection for an acquired psychiatric disability; to this extent only the claim is granted. 

Service connection for an acquired psychiatric disorder to include as secondary to a service-connected left shoulder disability is denied.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


